. To a petition for a rehearing—
CHIEF JUSTICE LEWIS
delivered the following response :
The only condition or qualification required of a debtor, who claims the benefit of the exemption laws, is that he shall be a bona fide housekeeper with a family.
In legal contemplation, whomsoever it is the natural or moral duty of the debtor to support, or is dependent upon him for support, may be considered and treated as a member of his family. Accordingly, it has been consistently held that the infant brother or sister, or aged and helpless parent of the debtor, may constitute a family in the meaning of the law. For public policy, and the interests of society, *47require that the humane provisions of the exemption laws, in the absence of positive restriction, should be thus extended and applied.
The same reasons that exempt from execution certain property of the debtor, in order that he may be enabled to support his dependent brother, sister, or parent, require that he should likewise be protected and encouraged to reclaim, support, and bring up in proper courses his bastard child.
In our opinion, such an interpretation of the exemption laws is demanded by humanity and public policy, and is ■consistent and reasonable.
The petition for rehearing is therefore overruled.